Hough, C. J.
The relator, as collector of the county of Macon, deposited with the Farmers and Traders’ Bank in Macon City, to his credit, as collector, certain revenues collected by him, and on the 15th day of February, 1882, said bank failed and made an assignment to the defendant Wilson. This proceeding was instituted for the parpóse of obtaining an allowance of the amount due said collector as a preferred claim under the act of February 11th, 1881. Cunningham, the relator, testified as follows : “On settlement February 1st, 1882, I paid over as collector the *634amount of State revenue proper, going directly to the State, then due; and on the 15th, the day the bank failed, I had on hand not paid over, of State revenue proper, somewhere between three and five hundred dollars, perhaps more. I had money in La Plata Bank, public money, besides that in the Macon banks. Much the larger part of the public money in the Macon banks, when they failed, was school money. I made settlement again with the State on the, first days of March, April and May, respectively, and paid all the money due the State of Missouri, and am not now in default. My bond is good and solvent.”
The assignee made the following allowance of the claim presented: “ The within application for an allowance of the within demand as a preferred claim refused, and claim allowed in favor of James H. Cunningham, collector, for $4,041.70, and classified as an ordinary demand, to be paid fro rata with other demands allowed against the assets of said bank.” The circuit court affirmed the action of the assignee, and the plaintiff has appealed.
Eor the reason given in the ease of the State v. Rubey, assignee of Macon Savings Bank, the judgment of the circuit court will be affirmed.
The other judges concur.